Citation Nr: 1542090	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  11-06 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether an overpayment of VA compensation benefits in the amount of $2,892.00 plus accrued interest thereon was properly created, also characterized as entitlement to an effective date earlier than December 1, 2009 for additional compensation benefits based on a dependent spouse.

2.  Entitlement to a waiver of overpayment of VA dependency benefits in the amount of $2,892.00, plus accrued interest thereon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas and from a second decision of the Committee on Waivers and Compromises, which in this case was issued by the RO in St. Paul, Minnesota.

As noted above, the Board has characterized the issues on the cover page of the decision to address the matter of the validity of a $2,892.00 debt, resulting from an overpayment due to the assignment of December 1, 2009, as the effective date for the addition of LML as the Veteran's dependent spouse.  In doing so, the Board notes that the Veteran has sought a waiver of the debt, as well, and this issue was separately addressed by the Committee on Waivers and Compromises in an August 2010 decision.  The waiver decision has been associated with the Veteran's Virtual VA electronic claims file.  The provisions of 38 C.F.R. § 1.911(c) (2015) explicitly permit separate or simultaneous consideration of the issues of validity of debt and waiver.  

The issue of entitlement to a waiver of overpayment of VA dependency benefits in the amount of $2,892.00 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At all times pertinent to this decision the Veteran was rated at least 30 percent disabled due to service connected disorders.

2.  The Veteran married JML in May 1989, and divorced her in May 2004.

3.  The Veteran married LML in June 2004.

4.  VA did not receive notice of the Veteran's divorce from JML and marriage to LML until November 2009.

5.  VA was not aware of LML's marriage to the Veteran prior to receiving notice from the Veteran in November 2009..


CONCLUSION OF LAW

The overpayment of VA disability compensation benefits in the amount of $2,892.00 was not the result of an erroneous award due to sole VA administrative error; such overpayment was properly created; the related debt assessed against the Veteran is valid; and the Veteran is not entitled an effective date earlier than December 1, 2009 for additional disability compensation benefits based on his marriage to LML.  38 U.S.C.A. §§ 1115, 5110, 5112 (West 2014); 38 C.F.R. §§ 3.1, 3.4, 3.31, 3.400, 3.401, 3.500, 3.501, 3.652 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As to the issue on appeal, the essential facts are not in dispute and the case rests largely on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). There is no possibility that any additional notice would aid the Veteran in substantiating the appeal on this issue.  See 38 U.S.C.A. §§ 5103, 5103A.  Any deficiency of notice constitutes harmless error.  

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, the RO assisted the Veteran by requesting specific information regarding his spouse, without which it could not have granted the requested benefit.  No other assistance would have been helpful in substantiating the Veteran's claim for an earlier effective date for additional compensation benefits for a dependent spouse. 

For these reasons, the Board will proceed to appellate review without further discussion of VA's duties to notify and assist.

Analysis

A veteran whose disability is rated not less than 30 percent may be entitled to additional compensation for dependents.  See 38 U.S.C.A. § 1115.  Under 38 U.S.C.A. § 5110(a) the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  The remaining subsections of 38 U.S.C.A. § 5110 establish exceptions to the general rule for claims filed within one year of certain specific events.  
 
Two exceptions to section 5110 potentially apply to claims for increased compensation based on dependents.  The first is 38 U.S.C.A. § 5110 (f) ("An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating.").  The second is 38 U.S.C.A. § 5110(n) ("The effective date of the award of any benefit or any increase therein by reason of marriage or the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the marriage, birth or adoption.").  The Veteran has had a combined 30 percent disability rating, potentially qualifying for increased compensation for dependents, since a VA rating decision issued in May 1981.  See 38 U.S.C.A. § 1115.  

In April 1982, the Veteran provided VA with documents showing that he divorced from his first wife in December 1978 and married his second wife, RLS, in April 1980.  The Veteran identified RLS as his wife on his original application for benefits, received in March 1981.  Accordingly, upon receipt of the evidence of the Veteran's marriage to RLS in April 1982, VA increased the amount of compensation paid to the Veteran effective March 2, 1981.

In August 1983, VA received a written statement from the Veteran, asking that RLS be removed as a dependent and enclosing a copy of the divorce decree which ended the marriage between RLS and the claimant.  In December 1993, VA received a status of dependents questionnaire, indicating that the Veteran had married JML in May 1989.  At the request of VA, the Veteran later provided documentary proof, in the form of a marriage license and certificate. 

Upon receipt of proof of the Veteran's marriage to JML VA increased the amount of his compensation, effective January 1, 1994.  The Veteran was notified of the increase in a letter which also advised him that "You must tell us immediately if there is any change in the number or status of your dependents.  Failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid."  According to a letter dated November 2001, the Veteran was asked to recertify the number of his dependents.  This letter reminded the Veteran that, "You are responsible for reporting any changes in the number of your dependents."  The Veteran certified that he was still married to JML, and returned a form certifying that they remained married in December 2001.  

The Veteran reports divorcing JML in May 2004.  He reports marrying LML in June 2004.  The Veteran did not notify VA of his divorce and remarriage until November 2009.  

The applicable laws and regulations provide that, in the case of a divorce or annulment occurring after October 1, 1982, the effective date of the discontinuance of the dependency allowance shall be the last day of the month in which the divorce or annulment occurred, except in the case of old-law pension, inapplicable here.  38 C.F.R. §§ 3.401(c), 3.501(d)(2) (2015).  The Veteran divorced JML in May 2004; thus as a matter of law the effective date of the reduction in the amount of his benefits resulting from his divorce is May 31, 2004.

Emphasizing that he married LML only fourteen days after the entry of the divorce decree which ended his marriage to JML, the Veteran argues that the effective date of his increased compensation for LML as a dependent spouse should be date of his remarriage, and not the date the Veteran notified VA of his remarriage.  The Veteran describes his failure to inform VA of his marriage and divorce as "an oversight" and he credibly claims that he had no intention to defraud VA or to collect compensation to which he was not legally entitled.  

The provisions of 38 U.S.C.A. § 5110(n) are clear.  They provide that the date of the Veteran's marriage will be the effective date of increased compensation for LML as a dependent only "if proof of such event is received by the Secretary within one year from the date of the marriage . . . ."   The Board cannot accept the Veteran's argument without ignoring the text of the statute because it is undisputed that the Veteran married LML more than one year before the Secretary received proof of the marriage.  Similarly, 38 U.S.C.A. § 5110(f) does not authorize an earlier effective date because VA received proof of the Veteran's marriage to LML more than one year after he was notified of his currently assigned 30 percent rating. 

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2).   

In this case, VA notified the Veteran more than once that he should immediately report any changes in the status of his dependents.  Because he promptly notified VA of his divorce from a prior wife, it is clear he understood that obligation and was capable of complying with it.  VA had no reason to suspect the Veteran had divorced and remarried until November 2009.  In the absence of a claim, VA does not have a general duty to seek out and identify potential beneficiaries.  Cf. Wells v. Principi, 3 Vet. App. 307, 309 (1992).  

The Board accepts the Veteran's claim that his failure to promptly report his divorce and remarriage prior to November 2009 was an unintentional oversight.  The Board, however, may only make decisions based on the law.  It has no statutory authority to make a decision based on equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425   (1994).  

As there is no evidence that any administrative error on the part of VA played any role in the erroneous payment of benefits in this case, the preponderance of the evidence is against a finding that the overpayment was improperly created.


ORDER

The overpayment in the amount of $2,892.00, plus accrued interest thereon is valid and entitlement to an earlier effective date for additional compensation benefits for LML as the Veteran's dependent spouse is denied.


REMAND

Having found that the debt was validly created, the question now turns to whether a waiver of that validly created debt is warranted.  As noted, the matter of entitlement to waiver of an overpayment was separately adjudicated by the Committee on Waivers and Compromises in August 2010.  

The Veteran initially filed a notice of disagreement only with respect to the assigned effective date of additional disability compensation for LML as a dependent.  But in his substantive appeal (VA Form 9) in the earlier effective date case, which was received less than one year but after the Committee's decision to deny his request for a waiver, the Veteran made equitable arguments in which he asked VA to use any discretion it had to reduce the amount of the debt he would be required to repay.  "VA has always been, and will continue to be, liberal in determining what constitutes a notice of disagreement."  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007).  

The Veteran has expressed disagreement with the denial of his waiver request.  Without deciding the question it appears that the appellant's request for waiver possibly may be untimely.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b)(2) (2015) (VA law provides that requests for waiver of an indebtedness shall be considered if made within 180 days following the date of a notice of indebtedness, but that the 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities or due to other circumstances beyond the debtor's control, there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing.)  Nevertheless, a statement of the case has not been issued with respect to the denial of the waiver request.  The United States Court of Appeals for Veterans Claims has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board is required to remand this issue for issuance of a statement of the case.  Id.

Accordingly, the case is REMANDED for the following action:

Evaluate the evidence of record, and issue a statement of the case to the Veteran addressing entitlement to a waiver of overpayment of VA dependency benefits in the amount of $2,892.00, plus accrued interest thereon.  The RO is directed that the statement of the case must address the question whether the appellant's request for waiver of recovery was timely.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


